                    Case 6:19-cv-06888-CJS Document 1 Filed 12/09/19 Page 1 of 6

                                                                         )q t V(5 w
 Revised 03/06 WDNY                          UNITED STATES DISTRICT COURT                                ^^^0 ^EC oq                           \<^\
                                            WESTERN DISTRICT OF NEW YORK
                                                                                                              ^/yr>::5VGu-| H. c)^,
                                                                                                                   ""'••"•Ci^frrpp^T   Qip'
                 FORM TO BE USED IN FILING A CIVIL COMPLAINT IN FEDERAL COUFTT^^^^^---^
                                                        (Non-Prisoner Context)

 All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.

                                                      1. CAPTION OF ACTION


 A.       FullName ofPlaintiff: NOTE: Ifmore than one plaintifffiles this action and seeks in forma pauperis status, each plaintiff
 must submit an in forma pauperis application or the only plaintiffto be considered will be the plaintiffwho filedan application.




                                                                     -vs-


B.      Full Nanic(s) ofDef6ndailt(s) NOTE; Pursuant to Fed.R.Civ.P. 10(a), the names ofallparties must appear in the caption.
The court may not consider a claim against anyone not identified in this section as a defendant. Add a separate sheet, if necessary.

 1. A\ m vo
2. ^0 C/ \}                       f^d ji
3. DA mice.                                              ^                  6.

                            2. STATEMENT OF JURISDICTION. VENUE and NATURE OF SUIT
                                        All of these sectioris MUST be answered

Identify the basisforfederal CourtJurisdiction overyour claim, such as that the United States government isaparty to the action, allthe
parties reside in different states and therefore you claim diversity jurisdiction, or the claim presents afederal question or arises under
federal law.


A. Basis ofJurisdiction in Federal                                               A fA ().S.
                                   i7:^/yl h fjil /dtesiiA Li
UniHd'-r^
Statewhy the Western DistrictofNew York is theproper venuefor thisaction, such as thatyou
in the 17 westernmost counties ofNevi' York State.

B. Reason for Venue in the Western District:7^,d^                                            rA              Gunl.            Af(N )
               I)MfhjA-f                                         cj^jii/i ^if                Xh.--uf
Identify the nature ofthis action, such asthat itis a civil rights claim, apersonal injury orpersonalproperty (tort) claim, aproperty rights
claim, or whatever it is.


C. Nature of Suit:
                Case 6:19-cv-06888-CJS Document 1 Filed 12/09/19 Page 2 of 6




                                               3. PARTIES TO THIS ACTION

PLAINTIFF^S INFORMATION NOTE: To list additional plaintiffs, use this format on another sheet ofpaper.
Name ofFirst P]aintiff;_"farydh                        A/c-J "
Present Address:_                                                                              / V 6 / ^


Name of Second Plaintiff:_
Present Address:




DEFENDANT'S INFORMATION NOTE: To list additional defendants, use this format on another sheet ofpaper.
Name ofFirstDefendant: /Zc'ck                                            OA     C0-^r,4~y /P/f                      ^c- .
Official Position of Defendan^(if rejevant):
Address of Defendant:
                                                    yl/ Y

Name of Second Defendant:                              Cf        A

Official Position ofDefei^ant (ifrelevant):
Address ofDefendant: Kp c-h                             jy Y

Name of Third Defendant:

Official Position ofDefendant (ifrelevant): / P ^                    -
Address of Defendant:




                         4. PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT
A.      Have you begun any otheyiawsuits in state or federal court dealing with the same facts involved in this action?
                Yes          No

IfYes, complete the next section. NOTE: Ifyou have brought more than one lawsuit dealing with the same facts as this
action, use thisformat to describe theotheraction(s) on another sheetofpaper.
1.     Name(s) of the parties to this other lawsuit:
       Plaintiff(s):
                 Case 6:19-cv-06888-CJS Document 1 Filed 12/09/19 Page 3 of 6




         Defendant(s):_


 2.      Court (if federal court, name the district; if state court, name the county):_


3.       Docket or Index Number:

4.       Name of Judge to whom case was assigned:_
5.       The approximate date the action was filed:_
6.       What was the disposition of the case?
                 Is it still pending? Yes         No
                           If not, give the approximate date it was resolved.
                 Disposition (check those statements which apply):
                          Dismissed (check the statement which indicates why it was dismissed):
                                   By court sua sponte as frivolous, malicious or for failing to state a claim
                                   upon which relief can be granted;
                                   By court for failure to prosecute, pay filing fee or otherwise respond to a
                                   court order;
                                   By court due to your voluntai^ withdrawal of claim;
                       Judgment upon motion or after trial entered for
                                plaintiff
                                defendant.




                                                  5. STATEMENT OF CLAIM

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each ofyour claims. In other words, just tell the story ofwhat happened and do not use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "ashort and plain statement ofthe claim showing that thepleader is
entitled to relief." "The function of pleadings undertheFederal Rules is to give fairnotice of the claim asserted. Fairnotice
is that which will enable the adverse party to answer and prepare for trial, allow the application ofres judicata, and identify
the nature ofthe case so it may be assigned the proper form oftrial." Simmons v. Abruzzo. 49 F.3d 83, 86 (2d Cir. 1995).

Fed.R.Civ.P. 10(b) states that "[a]ll averments of claim ... shall be made in numbered paragraphs, thecontents of each of
which shall be limited as far a practicable to a single set of circumstances."




A. FIRST CLAIM: On (date of the incident)

defendant {give the name and (ifrelevant) the position held ofeach defendant involved in this incident)                A
                 Case 6:19-cv-06888-CJS Document 1 Filed 12/09/19 Page 4 of 6




did the following to me {briefly state M'liat each defendant named above did):




The federal basis for this claim is:



State briefly exactly what you want the Coui1 to do for you. Make no legal arguments and cite tic cases or statutes:
  t.
 d- C/^'trA-c^                                                        ,



B. SECOND CLAIM: On {date of the iiiciderit)
defendant {give the name and (if relevant) position held ofeach defendant involved in this mcident)




did the following to me {brieflystate what each defendant named above did):




The federal basis for this claim is:



State briefly exactly what you want the Court to do for you. Make no legal arguments and cite tic cases or statutes:

 JT                          \          /
   vT                  flC\            / Xi


If you have additional claims, use the above format to set them out on additional sheets of paper.
                Case 6:19-cv-06888-CJS Document 1 Filed 12/09/19 Page 5 of 6




                                       6. SUMMARY OF RELIEF SOUGHT

                        Summarize the reliefrequested by you in each statement ofclaim above.




Doyou want a jury trial? Yes i/ No_
I declare under penalty of perjury that the foregoing is true and correct.
Executed on _
                       (date)

NOTE: Each plaintiffmust sign this cotnplaint and must also sign all subsequentpapers filed with the Court.
                                                            ^ j.




                                                                      Signature(s) of Piaintiff(s)
                                   Case 6:19-cv-06888-CJS Document 1 Filed 12/09/19 Page 6 of 6
    JS44 (Rev. 08/18)                                                                      CIVIL COVER SHEET
    The JS 44 civilcoversheetandthe information contained herein neitherreplace norsupplement the filingandservice of pleadings or otherpapers as required by law, excepti
    provided by local rules of court. This form, approved by the Judicial Conferenceof the United States in SeptemW 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ONNEXTPAGEOF THISFORM.)

    I. (a) PLAINTIFFS ,                                                      ^     1                                            DEFENDANTS                                                                        ^                   i



       (b) County of Residenceof First Listed Plaintiff                                                                        County of Residence of First Listed Defendant                                       J *
                                       (EXCEPTIN U.S.PLAINTIFF CMES)                                             )                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                               NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                           THE TRACT OF LAND INVOLVED.


       (c) Attorneys (Firm Name, Address, and Telephone Number)                                                                 Attorneys (IfKnown)




    II. BASIS OF JLlRlSDICTIONfP/ace an"X" inOne BcacOnfy)                                                      111. CITIZENSHIP OF PRINCIPAU PARTIES (Place an "X" in One BoxforPlaintiff
                                                                                                                           (ForDiversity CasesOnly)           j          /                            ondOneBaxforDefendant)
0 1       U.S. Government                    •       3     Federal Question                                                                          YIe/                                                              Yl^ MF
             Plaintiff                                       (U.S. Government Not a Party)                           Citizenof This State                               1 IncorpOTated or PrincipalPlace

J
0/2       U.S. Government                    •       4    Diversity                                                  CitizenofAnother State          0 2          0
                                                                                                                                                                               of Business In This State

                                                                                                                                                                        2 Incorporated anrfPrincipal Place               0 5    0 5
             Defendant                                      (Indicate Citisenship ofParties in Item III)                                                                        of Business In Another State

                                                                                                                     Citi^n or Subjectof a           0 3          0     3 ForeignNation                                  O 6    0 6
                                                                                                                         Foreien Country
rV. N^ATURE OF SUIT (Place an "X" inOne Box Only)                                                                                                                                                           iptions
                                                                                                                                                                  Click here for; Nature of Suit Code Descriptions
             CONTRACT                                                            TORTS                                   FOREEITURE/PENALTY                           BANKRCTTCY                          others^aWjtes                   I
•     110 Insurance                              PERSONAL INJURY                        PERSONAL INJURY              • 625 Drug Related Seizure           O 422 Appeal 28 USC 158                 O 375 False Claims Act
O 120 Marine                             n 310 Airplane                            O 365 Personal Injury -                 of Property 21 USC 88          •   423 Withdrawal                      • 376QmTam(31USC
D 130 Miller Act                         • 315 Airplane Product                          Product Liability           O 690 Other                                      28 USC 157                            3729(a))
• 140 Negotiable Instrument                    Liability                           •    367 Health Care/                                                                                          • 400 State Reapportionment
• 150 Recovery of Overpayment D 320 Assault, Libel &                                        Pharmaceutical                                                                                        •    410 Antitrust
       & Enforcement of Judgment       Slander                                              Pers(»ial Injury                                              • 820 Copyrights                        O 430 Banks and Banking
• 151 Medicare Act               • 330 Federal Employers'                                   Product Liability                                             O 830 Patent                            •    450 Commerce
CJ 152 Recoveiy of Defaulted           Liability                                   O 368 Asbestos Personal                                                •   835 Patent-Abbreviated              O 460 Deportation
          Student Loans                  •       340 Marine                                 Injury Product                                                            New Drug Application        •    470 Racketeer Influenced and
          (Excludes Veterans)            •       345 Marine Product                         Liability                                                     •   840 Trademark                                Corrupt Organizations
•     153 Recovery of Overpayment                        Liability                     PERSONAL PROPERTY                           LABOR                      SOCIAL SECURITY                     O 480 Consumer Credit
          of Veteran's Benefits          •       350 Motor Vehicle                 •    370 Other Fraud              •   710 Fair Labor Standards         • 861HIA(1395ff)                        • 485 Telephone Consumer
•     160 Stockholders' Suits            •       355 M)tor Vehicle                 D 371 Truth in Lei^iing                   Act                          • 862 Black Lung (923)                        Protection Act
•     190 Other Contract                                 Product Liability         •    380 Other Personal           • 720 Labor/Management               • 863 DIWC/DIWW (405(g))                • 490 Cable/Sat TV
•     195 Contract Product Liability     •       360 Other Personal                      Property Damage                     Relations                    a   864 SSID Title XVI                  O 850 Securities/Commodities/
•     196 Franchise                            Injury                              O 385 Property Damage             • 740 RailwayLabor Act               a 865 RSI (405(g))                               Exchange
                                         • 362 Personal Injury-                          R-oductLiability            O 751 Family andlvfedical                                                    • ^0 OtherStatutory Acticms
                                                         Medical Malpractice                                                 Leave Act                                                            O 891 Agricultural Acts
          REALPROPERTY                            CIVIL RIGHTS                         PRISONER PETITIONS            • 790 Other Labor Litigation             EiBERAL TAX SUITS                   O 893 Environmental Matters
•     210 Land Condemnation                 440 Other Civil Rights                      Habeas Corpus:               O 791 EmployeeRetirement             O 870 Taxes (U.S. Plaintiff             O 895 Freedom of Information
O 220 Foreclosure                           441 Voting                             O 463 Alien Detainee                    Income Security Act                   OT Defendant)                             Act
D 230 Rent Lease & Ejectment             • 442 Employment                          O 510 Motions to Vacate                                                O 871 IRS—Third Party                   •    896 Arbitration
•    240 Torts to Land                   C3 443 Housing/                                 Sentence                                                                     26 USC 7609                 O 899 Administrative Procedure
• 245 Tort Product Liability                             Accommodations            • 530 General                                                                                                        Act/Review or Appeal of
O 290 All Other Real Property            O 445 Amer. w/Disabilities •              • 535 Death Penalty                       IMMIGRATION                                                                Agency Decision
                                                         Employment                     Other:                       • 462 Naturalization Application                                             • 950 Constitutionalityof
                                         • 446 Amer. w/Disabilities • •                 540 Mandamus & Other         • 465 Other Immigration                                                               State Statutes
                                               Other                  • 550 Civil Rights                                    Actions
                                         O 448 Education              •I 555 Prison Condition
                                                                      O 560 Civil Detainee -
                                                                                           Conditions of
                                                                                           Confinement

V. ORIGIN (Place an"X" inOne Box Only)
6^1 Original                0 2 Removed from                          • 3 Remanded from                      • 4 Reinstated or • 5Transferred from                           ^ 6 Muitidistrict               O 8 Muitidistrict
         Proceeding               StateCourt
                                  State Court                                     Appellate Court                    Reopened                 Another District                     Litigation -                    Litigation -
                                                                                                                                              (specify)                            Transfer                       Direct File
                                                  Cite the U.S. Civil Statuteunder which you are filing (Donot citejurisdictionai statutes unless diveridty)'.
VL CAUSE OF ACTION
                                                 Brief description of cause:

Vn. REQUESTED IN                                 •        CHECK IF THIS IS A CLASS ACTION                                DEMANDS                                        CHECK YES only ifdemand^in complaint:
          COMPLAINT:                                      UNDER RULE 23, F.RCv.R                                                                                        JURY DEMAND:                                   ONo

VHL RELATED CASE(S)
                                                         (See instructions):
          IF ANY                                                                  JUDGE                                                                       DOCKET NUMBER
DATE                                                                                    SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

     RECEIPT ff                   AMOUNT                                                  APPLYING IFP                                      JUDGE                                  MAG. JUDGE
